PER CURIAM:
Clarence Edward Alexander seeks to appeal his conviction and sentence. In criminal cases, the defendant must file his notice of appeal within ten days of the entry of judgment. Fed. R.App. P. 4(b)(1)(A). With or without a motion, the district court may grant an extension of time to file of up to thirty days upon a showing of excusable neglect or good cause. Fed. R.App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.1985).
The district court entered its judgment on February 2, 1996. Alexander filed his notice of appeal on March 16, 2005, far beyond the appeal or extension period. Accordingly, we dismiss the appeal as untimely filed. We dispense with oral argument as the facts and legal contentions are adequately presented in the materials before the court.

DISMISSED